Exhibit 10(a)

LONG-TERM INCENTIVE COMPENSATION PLAN

(as amended through April 28, 2009)

 

1. Purpose. The purpose of Wells Fargo & Company’s Long-Term Incentive
Compensation Plan (the “Plan”) is to motivate key employees and directors to
produce a superior return to the stockholders of Wells Fargo & Company by
offering them an opportunity to participate in stockholder gains, by
facilitating stock ownership and by rewarding them for achieving a high level of
corporate financial performance. The Plan is also intended to facilitate
recruiting and retaining both talented executives for key positions and
directors with outstanding abilities and skills by providing an attractive
capital accumulation opportunity. The Plan was originally adopted on
September 25, 1984, last amended and restated effective April 26, 2005 and
subsequently amended effective August 1, 2005, August 4, 2006, February 28,
2007, and January 1, 2008. This amendment and restatement of the Plan, which has
been approved by the Board (as defined below) subject to the approval of
stockholders at the annual meeting of stockholders scheduled for April 29, 2008,
shall not apply (and instead the terms of the Plan existing immediately prior to
the amendment and restatement that would be deemed a “material modification” of
such Award within the meaning of Section 409A of the Code shall apply) to Awards
under the Plan that were both outstanding and vested as of December 31, 2004 if
and to the extent that the application of the April 26, 2005 amendment and
restatement or this amendment and restatement would be deemed a “material
modification” of such Awards within the meaning of Section 409A of the Code.

 

2. Definitions.

 

  2.1 The following terms, whenever used in this Plan, shall have the meanings
set forth below:

 

  (a) “Affiliate” means any corporation or limited liability company, a majority
of the voting stock or membership interests of which is directly or indirectly
owned by the Company, and any partnership or joint venture designated by the
Committee in which any such corporation or limited liability company is a
partner or joint venturer.

 

  (b) “Award” means a grant made under this Plan in the form of Performance
Shares, Restricted Stock, Restricted Share Rights, Options, Performance Units,
Stock Appreciation Rights, or Stock Awards.

 

  (c) “Award Agreement” means a written agreement or other communication
evidencing the terms and conditions of an Award in the form of either an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or a certificate, notice, term sheet
or similar communication.

 

  (d) “Beneficiary” means the person or persons determined in accordance with
Section 13.

 

  (e) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

  (f) “Business Unit Net Earnings” means the net earnings of the business unit
of the Company managed by a Participant, as determined in accordance with
generally accepted accounting principles, adjusted in accordance with the
Company’s management accounting practices and conventions in effect at the
beginning of the relevant performance period, and as further adjusted in the
same manner provided below for Net Income.

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

 

  (h) “Committee,” unless otherwise specified or another committee consisting of
two or more members is selected by the Board, means with respect to the Awards
to Employees, the Human Resources Committee of the Board and with respect to the
Awards to Directors, the Governance and Nominating Committee of the Board.

 

  (i) “Director” means an individual who both is a director of the Company and
is not an employee of the Company or an Affiliate.

 

  (j) “Company” means Wells Fargo & Company, a Delaware corporation.

 

  (k) “Earnings Per Share” means the Company’s diluted earnings per share as
reported in the Company’s consolidated financial statements for the applicable
performance period, adjusted in the same manner as provided below for Net
Income.

 

  (l) “Employee” means an individual who is a common law employee (including an
officer or director who is also an employee) of the Company or an Affiliate.

 

  (m) “Fair Market Value” as of any date means, unless a different calculation
measure is specified by the Committee, that day’s closing sales price of a Share
on the New York Stock Exchange.

 

  (n) “Incentive Stock Option” means any Option designated as such and granted
in accordance with the requirements of Section 422 of the Code.

 

  (o) “Net Income” shall mean the Company’s net income for the applicable
performance period as reported in the Company’s consolidated financial
statements, adjusted to eliminate the effect of (i) losses resulting from
discontinued operations, (ii) extraordinary gains or losses, (iii) the
cumulative effect of changes in generally accepted accounting principles, and
(iv) any other unusual or non-recurring gain or loss which is separately
identified and quantified.

 

  (p) “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

 

2



--------------------------------------------------------------------------------

  (q) “Option” means a right to purchase Stock.

 

  (r) “Participant” means a person described in Section 5 designated by the
Committee to receive an Award under the Plan.

 

  (s) “Performance Cycle” means the period of time of not fewer than one year
nor more than five years as specified by the Committee over which Performance
Shares or Performance Units are to be earned.

 

  (t) “Performance Shares” means an Award made pursuant to Section 6 which
entitles a Participant to receive Shares, their cash equivalent, or a
combination thereof, based on the achievement of performance targets during a
Performance Cycle.

 

  (u) “Performance Units” means an Award made pursuant to Section 6 which
entitles a Participant to receive cash, Stock, or a combination thereof, based
on the achievement of performance targets during a Performance Cycle.

 

  (v) “Plan” means this Long-Term Incentive Compensation Plan, as amended from
time to time.

 

  (w) “Qualifying Performance Criteria” has the meaning set forth in
Section 17.2.

 

  (x) “Restricted Share Right” means a grant under Section 9 of the right to
receive a Share subject to vesting and such other restrictions imposed pursuant
to said Section, together with dividend equivalents with respect to such Share
if and as so determined by the Committee.

 

  (y) “Restricted Stock” means Stock granted under Section 7 that is subject to
restrictions imposed pursuant to said Section.

 

  (z) For all Awards outstanding on November 2, 1998, “Retirement” means
retirement which would entitle a Participant to a benefit under Section 6.1 or
Section 6.2 of the Norwest Corporation Pension Plan or under Section 4.1 or
Section 4.2 of the Norwest Financial Pension Plan if such plans had remained in
effect under their terms as of November 2, 1998. For all Awards granted
subsequent to November 2, 1998, “Retirement” means termination of employment
after reaching the earlier of (i) age 55 with 10 completed years of service, or
(ii) 80 points (with one point credited for each completed age year and one
point credited for each completed year of service), or (iii) age 65. For
purposes of this definition, a Participant is credited with one year of service
after completion of each full 12-month period of employment with the Company or
an Affiliate as determined by the Company or Affiliate.

 

3



--------------------------------------------------------------------------------

  (aa) “Return on Realized Common Equity” means the Net Income of the Company on
an annualized basis less dividends accrued on outstanding preferred stock,
divided by the Company’s average total common equity excluding average
accumulated comprehensive income as reported in the Company’s consolidated
financial statements for the relevant performance period.

 

  (bb) “Share” means a share of Stock.

 

  (cc) “Shorter Vesting Awards” has the meaning set forth in Section 7.2.

 

  (dd) “Specified Employee” means a Participant who is a “specified employee”
within the meaning of Treas. Reg. §1.409A-1(i), as determined in a uniform
manner by the Company or its duly authorized representative for purposes of this
Plan and all other nonqualified deferred compensation plans maintained by the
Company and its affiliates.

 

 

(ee)

“Stock” means the common stock, $1- 2/3 par value per share, of the Company.

 

  (ff) “Stock Appreciation Right” means a right awarded to a Participant
pursuant to Section 11 that entitles the Participant to receive, in cash, Stock
or a combination thereof, as determined by the Committee, an amount equal to or
otherwise based on the excess of (a) the Fair Market Value of a Share at the
time of exercise over (b) the exercise price of the right, as established by the
Committee on the date the award is granted.

 

  (gg) “Stock Award” means an award of Stock granted to a Participant pursuant
to Section 8.

 

  (hh) “Substitute Award” means an Award granted in connection with a
transaction in substitution, exchange, conversion, adjustment, assumption or
replacement of awards previously granted by an entity acquired by the Company or
an Affiliate or with which the Company or an Affiliate merges or otherwise
combines.

 

  (ii) “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions placed on a
Restricted Share Right or Restricted Stock are in effect.

 

  2.2 Gender and Number. Except when otherwise indicated by context, reference
to the masculine gender shall include, when used, the feminine gender and any
term used in the singular shall also include the plural.

 

3. Administration.

 

  3.1

Administration of the Plan. The Plan shall be administered by the Committee. Any
power of the Committee may also be exercised by the Board, except to the

 

4



--------------------------------------------------------------------------------

 

extent that the grant or exercise of such authority would cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Securities Exchange Act of 1934,
as amended, or cause an Award not to qualify for treatment as “performance based
compensation” under Section 162(m) of the Code. To the extent that any permitted
action taken by the Board conflicts with action taken by the Committee, the
Board action shall control. The Committee may delegate any or all aspects of the
day-to-day administration of the Plan to one or more officers or employees of
the Company or any Affiliate, and/or to one or more agents.

 

  3.2 Powers of the Committee. Subject to the express provisions of this Plan,
including, without limitation, Section 28, the Committee shall be authorized and
empowered to take all actions that it determines to be necessary or appropriate
in connection with the administration of this Plan, including, without
limitation: (i) to prescribe, amend and rescind rules and regulations relating
to this Plan and to define terms not otherwise defined herein; (ii) to determine
which persons are eligible to be granted Awards under Section 5, to which of
such persons, if any, Awards shall be granted hereunder and the timing of any
such Awards; (iii) to grant Awards to Participants and determine the terms and
conditions of Awards, including the number of Shares subject to Awards, the
exercise or purchase price of such Shares, and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events, or other
factors; (iv) to establish and certify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of Award Agreements or other communications evidencing Awards
made under this Plan (which need not be identical) and the terms of or form of
any document or notice required to be delivered to the Company by Participants
under this Plan; (vi) to determine whether, and the extent to which, adjustments
are required pursuant to Section 26; (vii) to interpret and construe this Plan,
any rules and regulations under this Plan, and the terms and conditions of any
Award granted hereunder, and to make exceptions to any such provisions in good
faith and for the benefit of the Company; and (viii) to make all other
determinations deemed necessary or advisable for the administration of this
Plan.

 

  3.3 Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan, and the terms and conditions of or operation of any Award
granted hereunder, shall be final and binding on all Participants,
Beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Committee shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

 

5



--------------------------------------------------------------------------------

4. Shares Available Under the Plan; Limitation on Awards.

 

  4.1 Aggregate Limits. Subject to adjustment as provided in Section 26, the
aggregate number of Shares issuable pursuant to all Awards under this Plan on or
after March 1, 2009 shall not exceed 609,869,835 Shares; provided that each
Share issued pursuant to Awards of Performance Shares, Restricted Stock,
Restricted Share Rights, Performance Units or Stock Awards shall be counted
against this limit as two (2) Shares. The Shares issued pursuant to Awards
granted under this Plan may consist, in whole or in part, of authorized but
unissued Stock or treasury Stock not reserved for any other purpose.

 

  4.2 Issuance of Shares. For purposes of this Section 4, the aggregate number
of Shares available for Awards under this Plan at any time shall not be reduced
with respect to Shares (the number determined consistent with the applicable
Share counting provisions of Section 4.1) attributable to Awards that have been
canceled, expired, forfeited or settled in cash. Substitute Awards may be
granted under this Plan and such Substitute Awards shall not reduce the
aggregate number of Shares available for Awards under this Plan.

 

  4.3 Tax Code Limits. No Participant may be awarded in any calendar year
(i) Options or Stock Appreciation Rights covering an aggregate of more than
14,000,000 Shares or (ii) Awards other than Options or Stock Appreciation Rights
covering an aggregate of more than 4,000,000 Shares, which limits shall be
calculated and adjusted pursuant to Section 26 only to the extent that such
calculation or adjustment will not affect the status of any Award theretofore
issued or that may thereafter be issued as “performance based compensation”
under Section 162(m) of the Code. The maximum amount payable pursuant to that
portion of a Performance Unit granted under this Plan in any calendar year to
any Participant that is intended to satisfy the requirements for “performance
based compensation” under Section 162(m) of the Code shall be a dollar amount
not to exceed one-half of one percent (0.5%) of the Company’s Net Income for
that calendar year.

 

5. Participation. Participation in the Plan shall be limited to Employees of the
Company or an Affiliate selected by the Committee and to Directors. Options
intending to qualify as Incentive Stock Options may only be granted to employees
of the Company or any subsidiary within the meaning of the Code. Participation
is entirely at the discretion of the Committee, and is not automatically
continued after an initial period of participation.

 

6. Performance Shares and Performance Units. An Award of Performance Shares or
Performance Units under the Plan shall entitle the Participant to future
payments or Shares or a combination thereof based upon the level of achievement
with respect to one or more pre-established performance criteria (including
Qualifying Performance Criteria) established for a Performance Cycle.

 

6



--------------------------------------------------------------------------------

  6.1 Amount of Award. The Committee shall establish a maximum amount of a
Participant’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in dollars in the case of Performance Units.

 

  6.2 Communication of Award. Each Award Agreement evidencing an Award of
Performance Shares or Performance Units shall contain provisions regarding
(i) the target and maximum amount payable to the Participant pursuant to the
Award, (ii) the performance criteria and level of achievement versus these
criteria that shall determine the amount of such payment, (iii) the Performance
Cycle as to which performance shall be measured for determining the amount of
any payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Award prior to actual
payment, (vi) forfeiture provisions and (vii) such further terms and conditions,
in each case not inconsistent with this Plan, as may be determined from time to
time by the Committee.

 

  6.3 Performance Criteria. Performance criteria established by the Committee
shall relate to corporate, group, unit or individual performance, and may be
established in terms of earnings, growth in earnings, ratios of earnings to
equity or assets, or such other measures or standards determined by the
Committee; provided, however, that the performance criteria for any portion of
an Award of Performance Shares or Performance Units that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified at the time the
Award is granted. Multiple performance targets may be used and the components of
multiple performance targets may be given the same or different weighting in
determining the amount of an Award earned, and may relate to absolute
performance or relative performance measured against other groups, units,
individuals or entities.

 

  6.4 Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Award of Performance Shares or Performance Units
on account of either financial performance or personal performance evaluations
may be reduced by the Committee on the basis of such further considerations as
the Committee shall determine.

 

  6.5 Payment of Awards. Following the conclusion of each Performance Cycle, the
Committee shall determine the extent to which performance criteria have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Cycle. The Committee shall determine what,
if any, payment is due with respect to an Award and whether such payment shall
be made in cash, Stock or a combination thereof. Payment shall be made in a
single lump sum on such date after the end of the applicable Performance Cycle
as the Committee establishes at the time the Award is granted, subject to such
terms and conditions and in such form as may be prescribed by the Committee. The
payment date so established by the Committee shall not be later than March 1 of
the year after the year in which the Performance Cycle ends. Payment in Stock
may be in Restricted Stock as determined by the Committee at the time the Award
is granted.

 

7



--------------------------------------------------------------------------------

  6.6 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death or Disability. If a Participant ceases to be an Employee
before the end of a Performance Cycle by reason of his death or permanent
disability, the Performance Cycle for such Participant for the purpose of
determining the amount of Award payable shall end at the end of the calendar
quarter immediately preceding the date on which said Participant ceased to be an
Employee. The amount of an Award payable to a Participant (or the Beneficiary of
a deceased Participant) to whom the preceding sentence is applicable shall be
paid at the end of the Performance Cycle, and shall be that fraction of the
Award computed pursuant to the preceding sentence the numerator of which is the
number of calendar quarters during the Performance Cycle during all of which
said Participant was an Employee and the denominator of which is the number of
full calendar quarters in the Performance Cycle.

 

  (b) Due to Reasons Other Than Death or Disability. Upon any other termination
of employment of a Participant during a Performance Cycle, participation in the
Plan shall cease and all outstanding Awards of Performance Shares or Performance
Units to such Participant shall be cancelled.

 

7. Restricted Stock Awards. An Award of Restricted Stock under the Plan shall
consist of Shares the grant, issuance, retention, vesting and/or transferability
of which are subject, during specified periods of time, to such conditions and
terms as the Committee deems appropriate. Restricted Stock granted pursuant to
the Plan need not be identical, but each grant of Restricted Stock must contain
and be subject to the terms and conditions set forth below.

 

  7.1 Award Agreement. Each Award of Restricted Stock shall be evidenced by an
Award Agreement. Each Award Agreement shall contain provisions regarding (i) the
number of Shares subject to the Award or a formula for determining such number,
(ii) the purchase price of the Shares, if any, and the means of payment,
(iii) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Restricted Stock as may be determined from time to time by the
Committee, (iv) restrictions on the transferability of the Award and (v) such
further terms and conditions, in each case not inconsistent with this Plan, as
may be determined from time to time by the Committee. Shares issued under an
Award of Restricted Stock may be issued in the name of the Participant and held
by the Participant or held by the Company, in each case as the Committee may
provide.

 

  7.2

Vesting and Lapse of Restrictions. The grant, issuance, retention, vesting
and/or settlement of Shares of Restricted Stock shall occur at such time and in
such installments as determined by the Committee or under criteria established
by the

 

8



--------------------------------------------------------------------------------

 

Committee. The Committee shall have the right to make the timing of the grant
and/or the issuance, ability to retain, vesting and/or settlement of Shares of
Restricted Stock subject to continued employment, passage of time and/or such
performance criteria as deemed appropriate by the Committee; provided that
except as set forth in the following sentences, in no event shall the grant,
issuance, retention, vesting and/or settlement of Shares under an Award of
Restricted Stock that is based on performance criteria and the level of
achievement versus such criteria be subject to a performance period of less than
one year and no condition that is based solely upon continued employment or the
passage of time shall provide for vesting or settlement in full of an Award of
Restricted Stock over a Term of less than three years from the date the Award is
granted, in each case other than as a result of or upon the death, disability or
Retirement of the Participant or a change in control of the Company.
Notwithstanding anything herein to the contrary, the limitations contained in
the preceding sentence shall not apply to Restricted Stock that is granted in
lieu of salary, cash bonus or other cash compensation or to Substitute Awards,
in which case there may be no minimum Term. In addition, notwithstanding
anything herein to the contrary, the Committee may grant Awards of Restricted
Stock and Restricted Share Rights which fully vest prior to three years
(including without limitation, prior to one year in the case of Awards of
Restricted Stock or Restricted Share Rights whether or not subject to
performance criteria) from the date of grant (“Shorter Vesting Awards”) as
determined by the Committee and evidenced in an Award Agreement provided that
the aggregate number of Shares underlying all such Shorter Vesting Awards
granted under the Plan shall not exceed 24,159,766 Shares, as adjusted pursuant
to Section 26.

 

  7.3 Rights as a Stockholder. Unless the Committee provides otherwise, a
Participant shall have all voting, dividend, liquidation and other rights with
respect to Restricted Stock held by such Participant as if the Participant held
unrestricted Stock; provided that the unvested portion of any award of
Restricted Stock shall be subject to any restrictions on transferability or
risks of forfeiture imposed pursuant to Sections 7.1, 7.2 and 7.4. Unless the
Committee otherwise determines or unless the terms of the applicable Award
Agreement or grant provides otherwise, any noncash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions and vesting schedule as the Shares to which such dividends or
distributions relate.

 

  7.4 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death or Disability. If a Participant ceases to be an Employee
prior to the lapse of restrictions on Shares of Restricted Stock by reason of
his death or permanent disability, all restrictions on Shares of Restricted
Stock held for his benefit shall lapse in accordance with the terms of the Award
as determined by the Committee.

 

  (b)

Due to Reasons Other Than Death or Disability. Upon any other termination of
employment prior to the lapse of restrictions, all Shares of

 

9



--------------------------------------------------------------------------------

 

Restricted Stock held for the benefit of a Participant, all rights to receive
dividends thereon and other stockholder rights therewith shall immediately
terminate without notice of any kind and shall be forfeited by the Participant.

 

  7.5 Certificates. The Committee may require that certificates representing
Shares of Restricted Stock be retained and held in escrow by a designated
employee or agent of the Company or any Affiliate until any restrictions
applicable to Shares of Restricted Stock so retained have been satisfied or
lapsed. Each certificate issued in respect to an Award of Restricted Stock may,
at the election of the Committee, bear the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture provisions and restrictions against
transfer) contained in the Long-Term Incentive Compensation Plan and the
Restricted Stock Award. Release from such terms and conditions shall be obtained
only in accordance with the provisions of the Plan and the Award, a copy of each
of which is on file in the office of the Secretary of Wells Fargo & Company.”

 

8. Stock Awards.

 

  8.1 Grant. A Participant may be granted one or more Stock Awards under the
Plan; provided that such Award to an Employee is granted in lieu of salary, cash
bonus or other cash compensation. Stock Awards shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee.

 

  8.2 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Shares issued to the Participant as
a Stock Award under this Section 8 upon the Participant becoming the holder of
record of the Shares granted pursuant to such Stock Award; provided that the
Committee may impose such restrictions on the assignment or transfer of Shares
awarded pursuant to a Stock Award as it considers appropriate.

 

9. Restricted Share Rights. Restricted Share Rights are Awards denominated in
units under which the issuance of Shares is subject to such conditions and terms
as the Committee deems appropriate. Restricted Share Rights granted pursuant to
the Plan need not be identical, but each grant of Restricted Share Rights must
contain and be subject to the terms and conditions set forth below.

 

  9.1

Award Agreement. Each Award of Restricted Share Rights shall be evidenced by an
Award Agreement. Each Award Agreement shall contain provisions regarding (i) the
number of Restricted Share Rights subject to such Award or a formula for
determining such number, (ii) the purchase price of the Shares subject to the
Award, if any, and the means of payment, (iii) such terms and conditions on the
grant, issuance, vesting and/or forfeiture of the Restricted Share Rights as may
be

 

10



--------------------------------------------------------------------------------

 

determined from time to time by the Committee, (iv) restrictions on the
transferability of the Award and (v) such further terms and conditions in each
case not inconsistent with this Plan as may be determined from time to time by
the Committee.

 

  9.2 Vesting and Lapse of Restrictions. The grant, issuance, retention, vesting
and/or settlement of Restricted Share Rights shall occur at such time and in
such installments as determined by the Committee or under criteria established
by the Committee. The Committee shall have the right to make the timing of the
grant and/or the issuance, ability to retain, vesting and/or settlement of
Restricted Share Rights subject to continued employment, passage of time and/or
such performance criteria as deemed appropriate by the Committee; provided that
except as set forth in the following sentences, in no event shall the grant,
issuance, retention, vesting and/or settlement of Shares under an Award of
Restricted Share Rights that is based on performance criteria and the level of
achievement versus such criteria be subject to a performance period of less than
one year, and no condition that is based solely upon continued employment or the
passage of time shall provide for vesting or settlement in full of an Award of
Restricted Share Rights over a Term of less than three years from the date the
Award is granted, in each case other than as a result of or upon the death,
disability or Retirement of the Participant or a change in control of the
Company. Notwithstanding anything herein to the contrary, the limitations
contained in the preceding sentence shall not apply to an Award of Restricted
Share Rights that is granted in lieu of salary, cash bonus or other cash
compensation or to Substitute Awards, in which case there may be no minimum
Term. In addition, notwithstanding anything to the contrary herein, the
Committee may grant Shorter Vesting Awards as determined by the Committee and
evidenced in an Award Agreement provided that the aggregate number of Shares
underlying all such Shorter Vesting Awards granted under the Plan shall not
exceed 24,159,766 Shares, as adjusted pursuant to Section 26. Notwithstanding
anything in this Section 9.2 to the contrary, settlement of Restricted Share
Rights shall be completed not later than March 1 of the year after the year in
which the vesting restrictions lapse on such Restricted Share Rights.

 

  9.3 Rights as a Stockholder. Participants shall have no voting rights with
respect to Shares underlying Restricted Share Rights unless and until such
Shares are reflected as issued and outstanding shares on the Company’s stock
ledger. Shares underlying Restricted Share Rights shall be entitled to dividends
or dividend equivalents only to the extent provided by the Committee. If an
Award of Restricted Share Rights includes dividend equivalents, an amount equal
to the dividends that would have been paid if the Restricted Share Rights had
been issued and outstanding Shares as of the record date for the dividends shall
be paid to the Participant in cash subject to applicable withholding taxes. Any
dividend equivalents payable pursuant to this Section 9.3 shall be paid no later
than March 1 of the year after the year in which the applicable dividend record
date occurs.

 

11



--------------------------------------------------------------------------------

  9.4 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death or Disability. If a Participant ceases to be an Employee by
reason of the Participant’s death or permanent disability, all restrictions on
the Restricted Share Rights of the Participant shall lapse in accordance with
the terms of the Award as determined by the Committee.

 

  (b) Due to Reasons Other Than Death or Disability. If a Participant ceases to
be an Employee for any reason other than death or permanent disability, all
Restricted Share Rights of the Participant and all rights to receive dividend
equivalents thereon shall immediately terminate without notice of any kind and
shall be forfeited by the Participant.

 

  9.5 Settlement of Rights Granted Prior to January 1, 2008. Notwithstanding
anything in this Section 9 or in the applicable Award Agreements to the
contrary, but subject to Sections 15, 16 and 26, Restricted Share Rights granted
prior to January 1, 2008 that are outstanding on or after that date and that
were not earned and vested prior to January 1, 2005 (“Transition Awards”) shall
be subject to the following terms and conditions:

 

  (a) Settlement of the portion of a Transition Award that vests on a scheduled
vesting date shall occur on that scheduled vesting date unless earlier payment
is required pursuant to subsection (d) below. Consistent with the regulations
under Code §409A, payment shall be treated as made on the scheduled vesting date
if it is actually made not later than the later of (i) December 31 of the year
in which the scheduled vesting date occurs or (ii) the fifteenth day of the
third month after the month in which the scheduled vesting date occurs.

 

  (b) If a Participant ceases to be an Employee by reason of Retirement prior to
the scheduled vesting date for any portion of a Transition Award and the
Transition Award provides for earlier vesting due to Retirement, the Restricted
Share Rights granted by such portion shall be settled prior to the scheduled
vesting date only if the Participant’s termination of employment is a
“separation from service” within the meaning of Treas. Reg. §1.409A-1(h).

 

  (c) If a Participant ceases to be an Employee by reason of permanent
disability prior to the scheduled vesting date for any portion of a Transition
Award, the Restricted Share Rights granted by such portion shall be settled
prior to the scheduled vesting date only if the Participant’s termination of
employment is a “separation from service” within the meaning of Treas. Reg.
§1.409A-1(h) or if the Participant is considered disabled within the meaning of
Treas. Reg. §1.409A-3(i)(4).

 

  (d)

If a Participant’s employment terminates due to death, due to a Retirement that
qualifies for early settlement as provided in subsection (b) above, or

 

12



--------------------------------------------------------------------------------

 

due to a permanent disability that qualifies for early settlement as provided in
subsection (c) above, the portions of the Participant’s outstanding Transition
Awards that have a scheduled vesting date later than the July 1 next following
the date on which the Participant’s employment terminates shall be paid on such
July 1; provided, however, that if:

 

  (i) the Participant’s employment termination is due to the Participant’s
“separation from service” within the meaning of Treas. Reg. §1.409A-1(h) and is
not due to the Participant’s death or disability (within the meaning of Treas.
Reg. §1.409A-3(i)(4)); and

 

  (ii) such July 1 is less than six months after the date of the Participant’s
“separation from service”; and

 

  (iii) at the time of his or her “separation from service” the Participant is a
Specified Employee; then the Participant’s outstanding Transition Awards shall
be settled on the earlier of their scheduled vesting date or six months after
the date of the Participant’s “separation from service”.

 

  (e) Notwithstanding the foregoing provisions of this Section 9.5, if a
Participant elected pursuant to Section 23 to defer delivery of any vested
Shares payable pursuant to a Transition Award, such Shares shall be delivered in
accordance with the terms and conditions set forth in Appendix A to this Plan.

 

10. Options. The Committee may grant an Option or provide for the grant of an
Option, either from time-to-time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals (which may include Qualifying
Performance Criteria). Except to the extent provided herein, no Participant (or
Beneficiary of a deceased Participant) shall have any rights as a stockholder
with respect to any Shares subject to an Option granted hereunder until said
Shares have been issued. Options granted pursuant to the Plan need not be
identical, but each Option must contain and be subject to the terms and
conditions set forth below.

 

  10.1 Type of Option; Number of Shares. Each Option shall be evidenced by an
Award Agreement identifying the Option represented thereby as an Incentive Stock
Option or Non-Qualified Stock Option, as the case may be, and the number of
Shares to which the Option applies.

 

  10.2

Exercise Price. The exercise price under each Option shall be established by the
Committee and shall not be less than the Fair Market Value of the Shares subject
to the Option on the date of grant; provided, however, that the exercise price
per Share with respect to an Option that is granted in connection with a merger
or other acquisition as a substitute or replacement award for options held by

 

13



--------------------------------------------------------------------------------

 

optionees of the acquired entity may be less than 100% of the Fair Market Value
on the date such Option is granted. The terms and conditions of any substitute
or replacement award shall meet all requirements necessary to prevent such
substitute or replacement awards from being treated as the grant of a new stock
right or a change in the form of payment within the meaning of the final
regulations under Code §409A.

 

  10.3 Exercisability. The Committee shall have the right to make the timing of
the ability to exercise any Option subject to continued employment, the passage
of time and/or such performance requirements as deemed appropriate by the
Committee, provided that in no event shall any Option awarded to a Participant
provide for full vesting in a period of less than one year, other than as a
result of or upon the death, disability or Retirement of the Participant or a
change in control of the Company.

 

  10.4 Exercise Term. Each Option shall have a Term established by the
Committee, provided that no Option shall be exercisable after ten years from the
date of grant.

 

  10.5 Payment for Shares. The exercise price of the Shares with respect to
which an Option is exercised shall be payable at the time of exercise in
accordance with procedures established by the Company. The exercise price of any
Option may be paid in cash or, to the extent allowed by the Committee, an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery (either physically or by
attestation) of previously-owned Shares, or a combination thereof or any other
method approved by the Committee.

 

  10.6 No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 26), an Option may not be repriced
without stockholder approval (including canceling previously awarded Options and
regranting them with a lower exercise price or taking any other action with
respect to an Option that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are
traded).

 

  10.7

Incentive Stock Options. In the case of an Incentive Stock Option, each Option
shall be subject to any terms, conditions and provisions as the Committee
determines necessary or desirable in order to qualify the Option as an Incentive
Stock Option. Notwithstanding anything to the contrary in this Section 10, in
the case of an Incentive Stock Option (a) if the Participant owns stock
possessing more than 10 percent of the combined voting power of all classes of
stock of the Company (a “10% Stockholder”), the exercise price of such Option
must be at least 110 percent of the Fair Market Value of the Common Stock on the
date of grant, and the Option must expire within a period of not more than five
years from the date of grant, (b) termination of employment will be deemed to
occur when the person to whom an Award was granted ceases to be an employee (as
determined in accordance with Section 3401(c) of the Code and the regulations
promulgated thereunder) of the Company and its subsidiaries and (c) the number

 

14



--------------------------------------------------------------------------------

 

of Shares that may be issued upon exercise of Incentive Stock Options shall not
exceed the aggregate Share number stated in Section 4.1 (including adjustment as
provided in Section 26). Notwithstanding anything in this Section 10 to the
contrary, Options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and shall be deemed
Non-Qualified Stock Options) to the extent that either (i) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Affiliate) exceeds
$100,000, taking Options into account in the order in which they were granted,
and (ii) such Options otherwise remain exercisable but are not exercised within
three months of termination of employment (or such other period of time provided
in Section 422 of the Code).

 

  10.8 Termination of Employment.

 

  (a) Due to Death, Disability, or Retirement. If a Participant ceases to be an
Employee by reason of his death, permanent disability or Retirement, each
outstanding Option shall become exercisable to the extent and for such period or
periods determined by the Committee but not beyond the expiration date of said
Option. If a Participant dies before exercising all outstanding Options, the
outstanding Options shall be exercisable by the Participant’s Beneficiary.

 

  (b) Other Than Death, Disability, or Retirement. Unless the Committee provides
otherwise, in the event a Participant ceases to be an Employee for any reason
other than his death, permanent disability or Retirement, all rights of the
Participant under this Plan shall immediately terminate without notice of any
kind except for any post-employment exercise period set forth in the Award
Agreement with respect to the vested portion of an Option.

 

11. Stock Appreciation Rights.

 

  11.1

General. An Award of a Stock Appreciation Right shall entitle the Participant,
subject to terms and conditions determined by the Committee, to receive upon
exercise of the right an amount equal to or otherwise based on the excess of
(a) the Fair Market Value of a Share at the time of exercise over (b) the
exercise price of the right, as established by the Committee on the date the
award is granted. Stock Appreciation Rights may be granted to Participants from
time to time either in tandem with, or as a component of, an Option granted
under Section 10, other Awards granted under the Plan or stock options granted
under any other Company equity compensation plan (“tandem SARs”) or without
reference to other Awards or stock options (“freestanding SARs”). Any Stock
Appreciation Right granted in tandem with an Option may be granted at the same
time such Option is granted or at any time thereafter before exercise or
expiration of such Option. The Committee may provide that the exercise of a
tandem SAR will be in

 

15



--------------------------------------------------------------------------------

 

lieu of the exercise of the stock option or Award in connection with which the
tandem SAR was granted. A Stock Appreciation Right may not be exercised at any
time when the per Share Fair Market Value of the Shares to which it relates does
not exceed the exercise price of the Option associated with those Shares. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. All freestanding SARs shall be granted subject to
the same terms and conditions applicable to Options as set forth in Section 10,
and all tandem SARs shall have the same vesting, exercisability, forfeiture and
termination provisions as such Award or stock option to which they relate.
Subject to the foregoing sentence and the terms of the Plan, the Committee may
impose such other conditions or restrictions on any Stock Appreciation Right as
it shall deem appropriate.

 

  11.2 Exercise Price. The per Share price for exercise of Stock Appreciation
Rights shall be determined by the Committee, but shall be a price that is equal
to or greater than 100% of the Fair Market Value of the Shares subject to the
Award on the date of grant; provided, however, that the per Share exercise price
with respect to a Stock Appreciation Right that is granted in connection with a
merger or other acquisition as a substitute or replacement award for stock
appreciation rights held by awardees of the acquired entity may be less than
100% of the Fair Market Value on the date such Award is granted. The terms and
conditions of any substitute or replacement award shall meet all requirements
necessary to prevent such substitute or replacement awards from being treated as
the grant of a new stock right or a change in the form of payment within the
meaning of the final regulations under Code §409A.

 

  11.3 No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 26), a Stock Appreciation Right may not
be repriced without stockholder approval (including canceling previously awarded
Stock Appreciation Rights and regranting them with a lower exercise price or
taking any other action with respect to a Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded).

 

  11.4 Termination of Employment.

 

  (a) Due to Death, Disability, or Retirement

 

  (i) If a Participant ceases to be an Employee by reason of his death,
permanent disability or Retirement, each outstanding freestanding SAR shall
become exercisable to the extent and for such period or periods determined by
the Committee but not beyond the expiration date of said Stock Appreciation
Right.

 

  (ii)

If a Participant ceases to be an Employee by reason of his death, permanent
disability or Retirement, each outstanding tandem SAR shall become exercisable
to the extent and for such period or

 

16



--------------------------------------------------------------------------------

 

periods determined by the Committee but not beyond the expiration date of said
Stock Appreciation Right. If a Participant dies before exercising all tandem
SARs, the outstanding tandem SARs shall be exercisable by the Participant’s
Beneficiary.

 

  (b) Other Than Death, Disability, or Retirement. Unless the Committee provides
otherwise, in the event a Participant ceases to be an Employee for any reason
other than his death, permanent disability or Retirement, all rights of the
Participant under this Plan shall immediately terminate without notice of any
kind.

 

  11.5 Payment. Upon exercise of a Stock Appreciation Right, payment shall be
made in the form of cash, Shares or a combination thereof as determined by the
Committee at the time the Award is granted. However, notwithstanding any other
provisions of this Plan, in no event may the payment (whether in cash or Stock)
upon exercise of a Stock Appreciation Right exceed an amount equal to 100% of
the Fair Market Value of the Shares subject to the Stock Appreciation Right at
the time of grant.

 

12. Director Awards. The Committee shall determine all Awards to Directors. The
terms and conditions of any grant to any such Director may be set forth in an
Award Agreement. Directors may only be granted Awards under the Plan in
accordance with this Section 12 and such Awards shall not be subject to
management’s discretion. From time to time, the Committee shall set the
amount(s) and type(s) of Awards that shall be granted to all Directors on a
periodic, nondiscriminatory basis, as well as any additional Award(s) to be
granted, also on a periodic, nondiscriminatory basis, based on one or more of
the following: service of a Director as the chair of a committee of the Board,
service of a Director as Chairman of the Board, the number or type of committees
of the Board on which a Director serves or the first selection or appointment of
an individual to the Board as a Director. Subject to the limits set forth in
Section 4.1 and the foregoing, the Committee shall pursuant to the Plan grant
such Awards to Directors, as it shall from time to time determine.

If a Director subsequently becomes an Employee, the service requirement of the
Award can be satisfied by such subsequent employment and the Award shall not
terminate solely because of the change in status.

 

13.

Nontransferability of Rights. Unless the Committee provides otherwise with
respect to transfers to a Participant’s family members or to trusts or
partnerships for the benefit of a Participant or the Participant’s family
members, (i) no rights under any Award will be assignable or transferable and no
Participant or Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under any Award, and (ii) the rights and the
benefits of any Award may be exercised and received during the lifetime of the
Participant only by the Participant or by the Participant’s legal
representative. The Participant may, by completing and signing a written
beneficiary designation form which is delivered to and accepted by the Company,
designate a beneficiary to receive any payment and/or exercise any rights with
respect to outstanding

 

17



--------------------------------------------------------------------------------

 

Awards upon the Participant’s death. If at the time of the Participant’s death
there is not on file a fully effective beneficiary designation form, or if the
designated beneficiary did not survive the Participant, the person or persons
surviving at the time of the Participant’s death in the first of the following
classes of beneficiaries in which there is a survivor, shall have the right to
receive any payment and/or exercise any rights with respect to outstanding
Awards:

 

  (a) Participant’s surviving spouse.

 

  (b) Participant’s surviving same-sex spouse.

 

  (c) Participant’s surviving domestic partner.

 

  (d) Equally to the Participant’s children, except that if any of the
Participant’s children predecease the Participant but leave descendants
surviving, such descendants shall take by right of representation the share
their parent would have taken if living.

 

  (e) Participant’s surviving parents equally.

 

  (f) Participant’s surviving brothers and sisters equally.

 

  (g) Participant’s estate.

If a person in the class surviving dies before receiving any payment and/or
exercising any rights with respect to outstanding Awards (or the person’s share
of any payment and/or rights in case of more than one person in the class), that
person’s right to receive any payment and/or exercise any rights with respect to
outstanding Awards will lapse and the determination of who will be entitled to
receive any payment and/or exercise any rights with respect to outstanding
Awards will be determined as if that person predeceased the Participant.

For all purposes under this Plan, the following terms have the meanings assigned
to them below:

 

  (1) The term “spouse” means a person of the opposite gender from the
Participant who is legally married to the Participant at the relevant time under
the laws of the state in which they reside and who satisfies the requirements
under 1 U.S. Code Section 7 for being treated as a spouse for purposes of
federal law.

 

  (2) The term “same-sex spouse” means a person of the same gender as the
Participant who at the relevant time either (i) is recognized as being legally
married to the Participant under the laws of the state or country in which the
relationship was created, or (ii) is a person who has joined with the
Participant in a civil union that is recognized as creating some or all of the
rights of marriage under the laws of the state or country in which the
relationship was created.

 

18



--------------------------------------------------------------------------------

  (3) The term “domestic partner” means a person who is not the spouse or
same-sex spouse of the Participant as defined in subsections (1) and (2) above,
but who at the relevant time is the Participant’s significant other (together
referred to as “partners”) with whom the Participant lives and shares financial
responsibility. A domestic partner may be the same gender or opposite gender. A
person will be considered a domestic partner of the Participant if the
Participant or other person can provide a domestic partnership certificate to
the Company from a city, county or state which offers the ability to register a
domestic partnership. If the Participant and domestic partner reside in an area
where such a certificate is not available, a person will not be considered a
domestic partner unless the Participant and/or domestic partner provides
sufficient evidence to the Company that all of the following requirements are
satisfied:

 

  (a) The partners have had a single, dedicated relationship for at least six
months and intend to remain in the relationship indefinitely.

 

  (b) The partners share the same permanent residence and have done so for at
least six months.

 

  (c) The partners are not related by blood or a degree of closeness which would
prohibit marriage under the law of the state in which they reside.

 

  (d) Neither partner is married to another person under either statutory or
common law, and neither has a same-sex spouse or is a member of another domestic
partnership.

 

  (e) Each partner is mentally competent to consent or contract.

 

  (f) Both partners are at least 18 years of age.

 

  (g) The partners are financially interdependent, are jointly responsible for
each other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:

 

  (1) Joint ownership of real property or a common leasehold interest in real
property.

 

  (2) Common ownership of an automobile.

 

  (3) Joint bank or credit accounts.

 

  (4) A will which designates the other as primary beneficiary.

 

  (5) A beneficiary designation form for a retirement plan or life insurance
policy signed and completed to the effect that one partner is a beneficiary of
the other.

 

19



--------------------------------------------------------------------------------

  (6) Designation of one partner as holding power of attorney for health care
needs of the other.

 

14. Termination of Employment.

 

  14.1 Transfers of employment between the Company and an Affiliate, or between
Affiliates, will not constitute termination of employment for purposes of any
Award.

 

  14.2 The Committee may specify whether any authorized leave of absence or
absence for military or government service or for any other reasons will
constitute a termination of employment for purposes of the Award and the Plan.

 

  14.3 Notwithstanding anything in this Section 14 to the contrary, if any
portion of an Award that is subject to Code §409A may be distributed upon the
event of a Participant’s termination of employment (including but not limited to
a termination of employment that qualifies as a Retirement), the Participant
will be deemed to have a termination of employment with respect to such portion
of the Award if and only if the Participant has a “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h).

 

15. Reorganization. Unless the Committee or the Board otherwise determines
either at the time the Award is granted or at any time thereafter prior to the
date of the acquisition as specified in this sentence, if substantially all of
the assets of the Company are acquired by another corporation or in case of a
reorganization of the Company involving the acquisition of the Company by
another entity, then as to each Participant who is an Employee or Director
immediately prior to the consummation of the transaction:

 

  (a) All outstanding Options and Stock Appreciation Rights shall become
exercisable immediately prior to the consummation of the transaction.

 

  (b) All restrictions with respect to Restricted Stock and Restricted Share
Rights shall lapse immediately prior to the consummation of the transaction, and
Shares free of restrictive legend shall be delivered to the Participant.

 

  (c) All Performance Cycles for the purpose of determining the amounts of
Awards of Performance Shares and Performance Units payable shall end at the end
of the calendar quarter immediately preceding the consummation of the
transaction. The amount of an Award payable shall be that fraction of the Award
computed pursuant to the preceding sentence, the numerator of which is the
number of calendar quarters completed in the Performance Cycle through the end
of the calendar quarter immediately preceding the consummation of the
transaction and the denominator of which is the number of full calendar quarters
in the Performance Cycle. The amount of an Award payable shall be paid within
sixty days after consummation of the transaction.

 

20



--------------------------------------------------------------------------------

For avoidance of doubt, this Section 15 shall not apply to the sale or other
disposition by the Company of the assets of, or stock or other ownership
interests in, an Affiliate unless such disposition would constitute a
disposition of substantially all of the assets of the Company.

The Committee shall take such action as in its discretion may be necessary or
advisable to carry out the provisions of this Section.

Notwithstanding anything in this Section 15 to the contrary, payment of the
portion of any Award that is subject to Code §409A shall not be accelerated
pursuant to this Section 15 unless the event also qualifies as a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of Treas.
Reg. §1.409A-3(i)(5) (a “qualifying event”). In the event payment of Shares
attributable to Restricted Share Rights is accelerated pursuant to this
Section 15, such payment shall be made 30 days after the qualifying event.

 

16. Board Changes. Unless the Committee or the Board otherwise determines either
at the time the Award is granted or at any time thereafter prior to the date of
the change in the majority of the Board as specified in this sentence, on the
date that a majority of the Board shall be persons other than persons (a) for
whose election proxies shall have been solicited by the Board or (b) who are
then serving as directors appointed by the Board to fill vacancies on the Board
caused by death or resignation (but not by removal) or to fill newly-created
directorships, then as to any Participant who is an Employee or Director
immediately prior to said date and who ceases to be an Employee or Director
within six months after said date for any reason other than as a result of death
or permanent disability:

 

  (i) All outstanding Options and Stock Appreciation Rights shall become
immediately exercisable and subject to Section 26 and the proviso of
Section 10.4, may be exercised at any time within six months after the
Participant ceases to be an Employee or Director, or within such longer period
provided for exercise after the Participant ceases to be an Employee or Director
as set forth in the Award.

 

  (ii) All restrictions with respect to Restricted Stock and Restricted Share
Rights shall lapse and Shares free of restrictive legend shall be delivered to
the Participant.

 

  (iii)

All Performance Cycles for the purpose of determining the amounts of Awards of
Performance Shares and Performance Units payable shall end at the end of the
calendar quarter immediately preceding the date on which said Participant ceased
to be an Employee or Director. The amount of an Award payable to said
Participant shall be that fraction of the Award computed pursuant to the
preceding sentence, the numerator of which is the number of calendar quarters
during the Performance Cycle during all of

 

21



--------------------------------------------------------------------------------

 

which said Participant was an Employee or Director and the denominator of which
is the number of full calendar quarters in the Performance Cycle. The amount of
an Award payable shall be paid within sixty days after said Participant ceases
to be an Employee or Director.

The Committee shall take such action as in its discretion may be necessary or
advisable to carry out the provisions of this Section.

Notwithstanding anything in this Section 16 to the contrary:

(A) This Section 16 shall not apply to a Participant’s Restricted Share Rights
granted before January 1, 2007 if such Participant ceases to be an Employee due
to Retirement.

(B) Payment of the portion of any Restricted Share Right, Performance Share or
Performance Unit Award that is subject to Code §409A shall not be accelerated
pursuant to this Section 16 unless the changes in the Board also qualify as a
change in the effective control of the Company within the meaning of Treas. Reg.
§1.409A-3(i)(5)(vi).

(C) Except as provided in (D) below, Shares attributable to Restricted Share
Rights that are payable to a Participant pursuant to this Section 16 shall be
paid 30 days after the Participant’s termination of employment.

(D) Notwithstanding (C) above, the portion of any Restricted Share Right,
Performance Share or Performance Unit Award that is subject to Code §409A and
becomes payable to an Employee pursuant to this Section 16 shall be paid six
months after the date of such termination of employment if the Employee is a
Specified Employee.

 

17. Qualifying Performance-Based Compensation.

 

  17.1 General. The Committee may specify that all or a portion of any Award is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code; provided that the performance criteria for any
portion of an Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time such Award is granted. The
Committee shall certify the extent to which any Qualifying Performance Criteria
has been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding satisfaction of any performance goals, the number of
Shares issued or the amount paid under an Award may be reduced by the Committee
on the basis of such further considerations as the Committee shall determine.

 

22



--------------------------------------------------------------------------------

  17.2 Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee:
(a) Earnings Per Share, (b) Business Unit Net Earnings, (c) Return on Realized
Common Equity or (d) total stockholder return.

 

18. Effective Date of the Plan.

 

  18.1 Effective Date. The Plan was originally effective as of September 25,
1984 upon the approval and ratification of the Plan by the affirmative vote of
the holders of a majority of the outstanding Shares of Stock present or
represented and entitled to vote in person or by proxy at a meeting of the
stockholders of the Company. This amendment and restatement of the Plan has been
approved by the Board, but it will only become effective (the “Effective Date”)
when it is approved by the Company’s stockholders at the annual meeting of the
Company’s stockholders on April 29, 2008 or any adjournment thereof (the “2008
Annual Meeting”). If this amendment and restatement is not approved by the
affirmative vote of the holders of a majority of the outstanding Shares of the
Company present, or represented by proxy, and entitled to vote thereon, at the
2008 Annual Meeting in accordance with the laws of the State of Delaware and
other applicable requirements, this amendment and restatement shall be void and
the terms of the Plan prior to this amendment and restatement shall instead
govern.

 

  18.2 Duration of the Plan. The Plan shall remain available for the grant of
Awards until the tenth (10th) anniversary of the Effective Date. Notwithstanding
the foregoing, the Plan may be terminated at such earlier time as the Board may
determine. Termination of the Plan will not affect the rights and obligations of
the Participants and the Company arising under Awards theretofore granted and
then in effect.

 

19. Right to Terminate Employment or Service. Nothing in the Plan shall confer
upon any Participant the right to continue in the employment or service of the
Company or any Affiliate or affect any right which the Company or any Affiliate
may have to terminate employment of the Participant.

 

20.

Compliance With Laws; Listing and Registration of Shares. All Awards granted
under the Plan (and all issuances of Stock or other securities under the Plan)
shall be subject to all applicable laws, rules and regulations, and to the
requirement that if at any time the Committee shall determine that the listing,
registration or qualification of the Shares covered thereby upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the grant of such Award or the issue or purchase of Shares
thereunder, such Award may not be exercised in whole or in part, or the

 

23



--------------------------------------------------------------------------------

 

restrictions on such Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. If the exercise
of an Option would be prohibited solely because the issuance of Stock would
violate the registration requirements of the Securities Act of 1933, as amended,
the Option shall remain exercisable until the earlier of (i) the expiration of
its Term (without regard to any shortening of the Term because of termination of
employment or service) and (ii) the expiration of a period of three months after
the Participant’s termination of employment or service during which the exercise
of the Option would not be in violation of the Securities Act of 1933, as
amended.

Without amending the Plan, the Committee may grant Awards to Employees and
Directors who are foreign nationals on such terms and conditions different from
those specified in this Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of this
Plan and shall have the authority to adopt such modifications, procedures,
subplans and the like as may be necessary or desirable to comply with provisions
of the laws or regulations of other countries or jurisdictions in which the
Company or any Affiliate may operate or have Employees to ensure the viability
of the benefits from Awards granted to Participants employed in such countries
or jurisdictions, meet the requirements that permit this Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of this Plan.

 

21. Conditions and Restrictions Upon Securities Subject to Awards. The Committee
may provide that the Shares issued upon exercise of an Option or Stock
Appreciation Right or otherwise subject to or issued under an Award shall be
subject to such further agreements, restrictions, conditions or limitations as
the Committee in its discretion may specify prior to the exercise of such Option
or Stock Appreciation Right or the grant, vesting or settlement of such Award,
including without limitation, conditions on vesting or transferability,
forfeiture or repurchase provisions and method of payment for the Shares issued
upon exercise, vesting or settlement of such Award (including the actual or
constructive surrender of Shares already owned by the Participant) or payment of
taxes arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without limitation (a) restrictions under an insider trading
policy or pursuant to applicable law, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, and (c) restrictions as to the use of
a specified brokerage firm for such resales or other transfers.

 

22.

Withholding Taxes. The Company or an Affiliate shall be entitled to:
(a) withhold and deduct from future wages of a Participant (or from other
amounts that may be due and owing to a Participant from the Company or an
Affiliate), including all payments under this Plan, or make other arrangements
for the collection of (including through the sale of Shares otherwise issuable
pursuant to the applicable Award), all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and

 

24



--------------------------------------------------------------------------------

 

employment-related tax requirements attributable to an Award, including, without
limitation, the grant, exercise or vesting of, or payment of dividends with
respect to, an Award or a disqualifying disposition of Common Stock received
upon exercise of an Incentive Stock Option; or (b) require a Participant
promptly to remit the amount of such withholding to the Company before taking
any action with respect to an Award. To the extent specified by the Committee,
withholding may be satisfied by withholding Stock to be received upon exercise
or vesting of an Award or by delivery to the Company of previously owned Stock.
In addition, the Company may reasonably delay the issuance or delivery of Shares
pursuant to an Award as it determines appropriate to address tax withholding and
other administrative matters.

 

23. Deferral of Payments. With respect to Awards granted before January 1, 2008,
the Committee may provide for the deferred delivery of Shares upon settlement,
vesting or other events with respect to Restricted Stock or Restricted Share
Rights, or in payment or satisfaction of an Award of Performance Shares or
Performance Units. The terms and conditions of any such deferred delivery
occurring on or after January 1, 2008, and of any deferral election made on or
after such date, shall be as set forth in the applicable Award Agreement and
deferral election form, subject, however, to the terms and conditions set forth
in Appendix A to this Plan. This section shall not apply and no right to defer
delivery shall be given with respect to Awards granted to Employees on or after
January 1, 2008.

 

24. No Liability of Company. The Company and any Affiliate which is in existence
or hereafter comes into existence shall not be liable to a Participant,
Beneficiary or any other person as to: (a) the non-issuance or sale of Stock as
to which the Company has been unable to obtain, from any regulatory body having
jurisdiction over the matter, the authority deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder; (b) any
tax consequence to any Participant, Beneficiary or other person due to the
receipt, exercise or settlement of any Award granted hereunder; or (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of Shares issued pursuant to any Award.

 

25. Amendment, Modification and Termination of the Plan. The Board, the Human
Resources Committee of the Board or the Governance and Nominating Committee of
the Board may at any time terminate, suspend or modify the Plan, except that the
Board or Committee will not, without authorization of the stockholders of the
Company, effect any change (other than through adjustment for changes in
capitalization as provided in Section 26) which will:

 

  (a) increase the total amount of Stock which may be awarded under the Plan;

 

  (b) increase the individual maximum limits in Section 4.3;

 

  (c) change the class of Employees or Directors eligible to participate in the
Plan;

 

25



--------------------------------------------------------------------------------

  (d) reduce the exercise price of, or reprice, outstanding Options or Stock
Appreciation Rights as set forth in Section 10.6 or Section 11.3;

 

  (e) allow the Board or Committee to waive the minimum time periods for vesting
and lapse of restrictions set forth in Sections 7.2 and 9.2 of the Plan;

 

  (f) extend the duration of the Plan; or

 

  (g) otherwise amend the Plan in any manner requiring stockholder approval by
law or under the New York Stock Exchange listing requirements.

No termination, suspension, or modification of the Plan will adversely affect
any right acquired by any Participant or any Beneficiary under an Award granted
before the date of termination, suspension, or modification, unless otherwise
agreed to by the Participant; but it will be conclusively presumed that any
adjustment for changes in capitalization provided for in Section 26 does not
adversely affect any right.

 

26. Adjustments.

 

  (a) In the event that the number of Shares shall be increased or decreased
through a reorganization, reclassification, combination of shares, stock split,
reverse stock split, spin-off, dividend (other than regular, quarterly cash
dividends), then each Share that has been authorized for issuance under the
Plan, whether such Share is then currently subject to or may become subject to
an Award under the Plan, as well as the per share limits set forth in Section 4,
shall be adjusted by the Committee to reflect such increase or decrease, as it
determines appropriate, in its sole discretion. The terms of any outstanding
Award shall also be adjusted by the Committee as to price, number of Shares
subject to such Award and other terms to reflect the foregoing events as the
Committee determines appropriate, in its sole discretion.

 

  (b)

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, whether by
reason of a merger, consolidation or otherwise, then the Committee shall, in its
sole discretion, determine the appropriate adjustment, if any, to be effected
and effect such adjustment. In addition, in the event of such change described
in the preceding sentence or such other change determined by the Committee, in
its sole discretion, to be a change of control for purposes of the Plan
(including, without limitation, events described in Section 15 or Section 16 of
the Plan), the Committee existing prior to such change may accelerate the time
or times at which any Award may be exercised and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion. Subject to Section 28, in the event of any

 

26



--------------------------------------------------------------------------------

 

change described in this paragraph, the Committee existing prior to such change,
in its sole discretion, may provide that any Award shall terminate and an
equitable cash amount as determined by the Committee in its sole discretion be
paid. Without limitation on the foregoing, an amount equal to the excess (if
there is an excess and zero if there is no excess) by which the fair market
value of the Shares subject to the Option exceeds the aggregate exercise price
with respect to such Option shall constitute an equitable cash amount.

 

  (c) No right to purchase fractional Shares shall result from any adjustment in
Awards pursuant to this Section 26. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole Share. Notice of
any adjustment shall be given by the Company to each Participant, which shall
have been so adjusted and such adjustment (whether or not notice is given) shall
be effective and binding for all purposes of the Plan.

 

  (d) Any adjustment to Options or Stock Appreciation Rights made pursuant to
this Section 26 shall satisfy all requirements necessary to prevent the adjusted
Awards from being treated as the grant of a new stock right or a change in the
form of payment within the meaning of the final regulations under Code §409A.

 

  (e) Subject to Section 28, the Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits to be made available under the Plan.

 

27. Severability. If any provision of this Plan is determined to be illegal or
invalid (in whole or in part) for any reason, or if the Plan Administrator
cannot reasonably interpret any provision so as to avoid violation of Code §409A
or constructive receipt of compensation under this Plan before the actual
receipt of such compensation, this Plan shall be construed and enforced as if
the provision had not been included.

 

28.

Interpretation. This Plan, as amended, is intended to satisfy the requirements
of Code §409A and applicable guidance thereunder with respect to compensation
payable pursuant to this Plan that was not outstanding and vested prior to
January 1, 2005. It is not intended to materially modify the terms and
conditions applicable to any other amounts payable pursuant to this Plan. This
Plan shall be construed and administered accordingly. Therefore, to the extent
an Award is subject to Code §409A, discretion otherwise permitted under the Plan
is not intended to be exercised with respect to such Award in a manner which
will violate the requirements of Code §409A. In addition, to the extent an Award
is subject to Code §409A and payment or distribution is provided for

 

27



--------------------------------------------------------------------------------

 

upon termination or cessation of employment or a comparable event, such event
shall be interpreted consistent with the definition of “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h).

 

29. No Representation Made Regarding Code §409A Compliance. Notwithstanding any
other provision in the Plan, the Company makes no representations that the
Awards granted under the Plan shall be exempt from or comply with Code §409A and
makes no undertaking to preclude Code §409A from applying to Awards granted
under the Plan.

 

28



--------------------------------------------------------------------------------

APPENDIX A

The following terms and conditions shall apply to the deferred delivery of
Shares attributable to Restricted Share Rights granted prior to January 1, 2008,
to the extent such Restricted Share Rights were not earned and vested prior to
January 1, 2005.

 

1. Deferral Elections. A Participant who wishes to defer the receipt of Shares
payable pursuant to Restricted Share Rights must file an irrevocable deferral
election, subject to the following:

 

  (a) Separate deferral elections shall be required for the Restricted Share
Rights granted pursuant to each Award.

 

  (b) A deferral election must apply to all of the Restricted Share Rights that
are scheduled to vest in a single calendar year under an Award.

 

  (c) The deferral election must be completed and filed more than 12 months
prior to the date on which the affected Restricted Share Rights are scheduled to
vest, unless the deferral election is made prior to January 1, 2009, in which
case the deferral election may be filed at any time prior to the year in which
the Restricted Share Rights are scheduled to vest. Deferral elections made on or
after January 1, 2009 will not take effect until 12 months after they are made
and shall be void if the Participant’s employment terminates before the end of
such 12-month period.

 

  (d) The deferral election shall indicate the affected Award, the calendar year
in which the affected Restricted Share Rights under the indicated Award are
scheduled to vest, and the calendar year in which the Shares payable pursuant to
the affected Restricted Share Rights are to be paid (the “payment calendar
year”). The payment calendar year shall not be later than the calendar year that
includes the 10th anniversary of the affected Restricted Share Rights’ vesting
date. With respect to elections made after December 31, 2008, the payment
calendar year for Restricted Share Rights vesting prior to July 1st shall not be
earlier than the year that includes the 5th anniversary of the calendar year in
which the affected Restricted Share Rights will vest, and the payment calendar
year for Restricted Share Rights vesting on or after July 1st shall not be
earlier than the year that includes the 6th anniversary of the calendar year in
which the affected Restricted Share Rights will vest.

 

2. Payment.

 

  (a) Except as otherwise provided in this Section 2, Shares deferred pursuant
to an election made in accordance with Section 1 above shall be distributed in
July of the elected payment calendar year.

 

  (b) Notwithstanding the payment calendar year elected by a Participant:

 

  (i)

If (ii) below does not apply and the Participant has a “separation from service”
with respect to the Company and its affiliates within the meaning

 

A-1



--------------------------------------------------------------------------------

 

of Treas. Reg. §1.409A-1(h), or the Participant dies prior to such a separation
from service, the Shares deferred pursuant to a Participant’s deferral elections
shall be paid in the first July following such separation from service or death;
provided, however, that if:

 

  (A) the Participant’s employment termination is due to the Participant’s
“separation from service” and not the Participant’s death; and

 

  (B) the first day of such first July is less than six months after the date of
the Participant’s “separation from service”; and

 

  (C) at the time of his or her “separation from service” the Participant is a
Specified Employee;

then the deferred Shares shall be paid six months after the date of the
Participant’s “separation from service”.

 

  (ii) If the Participant has a separation from service that qualifies as a
Retirement, the Shares deferred pursuant to the Participant’s deferral elections
shall be paid in July of the year after the year in which the Participant’s
separation from service occurs.

 

A-2